10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 4:11-CR-0573-07-10 JSW
) DENYING
Plaintiff, ) ORDER GRANTING
) PANGANG DEFENDANTS’
V. ) ADMINISTRATIVE MOTION FOR
) ORDER TO SEAL EXHIBIT B TO
PANGANG GROUP COMPANY, LTD.: ) DECLARATION OF ROBERT P.
PANGANG GROUP STEEL VANADIUM &  ) FELDMAN IN SUPPORT OF
TITANIUM COMPANY, LTD.; PANGANG ) PANGANG DEFENDANTS’ MOTION
GROUP TITANIUM INDUSTRY ) TORECONSIDER ORDER
COMPANY, LTD; and PANGANG GROUP ) REGARDING WANG RONGKAI
INTERNATIONAL ECONOMIC & )
TRADING COMPANY, )
)
Defendants. )
)

Upon consideration of Defendants Pangang Group Company, Ltd., Pangang Group Steel
Vanadium & Titanium Company, Ltd., Pangang Group Titanium Industry Company, Ltd., and
Pangang Group International Economic & Trading Company’s Administrative Motion to Seal
Exhibit B to the Declaration of Robert P. Feldman in Support of Pangang Defendants’ Motion to
Reconsider Order Regarding Wang Rongkai, the-Court-hereby-exereises-its-diseretion te-GRANF

nots Pha toile odaeo 20 Car sxonoalix: canlad:

 

The Government has stated that it does not believe the exhibit should be treated as confidential.
(See Dkt. No. 1206-1, Declaration of Colin Sampson, § 7.) Accordingly, the Court DENIES the
motion to seal. Defendants shall re-file Mr. Feldman's declaration in support of the motion to
reconsider with a copy of Exhibit B by August 16, 2019.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Document

Portion to be Provisionally Sealed

 

Exhibit B to the Declaration of Robert P.
Feldman in Support of Pangang Defendants’
Motion to Reconsider Order Regarding Wang
Rongkai

 

 

Entire Deeument

 

 

 

IT IS SO ORDERED.
Date: August 14, 2019

 

 

 

 

 
